PER CURIAM.
J.F.S. appeals the termination of his parental rights. Because he failed to move for a judgment of dismissal after the presentation of the State’s evidence, or at any other time during the termination hearing, we affirm. K.J. ex rel. A.J. v. Dep’t of Children & Families, 33 So.3d 88, 89 (Fla. 1st DCA 2010); J.D. v. Dep’t of Children & Families, 825 So.2d 447 (Fla. 1st DCA 2002). We recognize, as we did in K.J., that our holding requiring preservation of an evidentiary sufficiency issue under Florida Rule of Juvenile Procedure *7858.525(h) conflicts with decision of the Fourth and Fifth District Courts of Appeal in R.P. v. Dep’t of Children & Families, 49 So.3d 339 (Fla. 5th DCA 2010) and H.D. v. Dep’t of Children & Families, 964 So.2d 818 (Fla. 4th DCA 2007). We certify conflict with these decisions.
AFFIRMED.
CLARK, WETHERELL, and MAKAR, JJ., concur.